Decided October 1, 1912.
On Petition for Rehearing.
(126 Pac. 604.)
Mr. Justice Moore
delivered the opinion of the court.
9. It is maintained in a petition for a rehearing that the right of a riparian owner to accretions to an island in the Columbia River is limited to an extension of his lateral boundaries at right angles with the thread of the stream, and'that he is not entitled to any of the gradual and imperceptible accumulations of soil deposited at the head or foot of such an island; and, this being so, the decree should have been reversed. The doctrine thus contended for is asserted by a text-writer (3 Farnham, Water & Water Rights, p. 2484), who, in support thereof, cites the case of Griffin v. Johnson, 161 Ill. 377 (44 N. E. 206). The rule established by the Supreme Court of Illinois is that the fee of a riparian owner of lands in that State bordering on the Mississippi River extends to the middle of the main channel of that stream. St. Louis v. Rutz, 138 U. S. 226, 242 (11 Sup. Ct. 337: 34 L. Ed. 941). In that case, in determining the right of a riparian owner of such an island, it was held that if dry land was formed upon that part of the bed of the river which is owned in fee by such proprietor the property belongs to him; and that the right of accretion to such an island cannot be so extended, lengthwise of the river, as to exclude riparian owners above or below such island from access to the river.
*20The rule referred to does not obtain in Oregon, where the fee in the bed of navigable rivers within its borders was originally owned by the State; and when it sold and conveyed an island in such a stream the purchaser of the premises became entitled to all accretions thereto. The right of access is an incident of riparian ownership; and if a part of the head or foot of an island in a navigable stream in Oregon were sold and conveyed by the State the purchaser, in case the rule in Illinois obtained here, could not approach the river after any accretions had been made to his premises. As the right to such imperceptible deposits exists in favor of riparian proprietors of an island in the case supposed, it must also be recognized in the case at bar in favor of owners of the entire island, whose rights of access to the river can lawfully be exercised at any point along the margin of their land.
10. In the case at bar, after the cause was submitted, the defendants’ counsel moved the court for leave to offer further evidence respecting the state of the tide when the sand islands were severally surveyed; but the motion was denied. This application was addressed to the sound discretion of the trial court, and, as no showing was made that discriminating judgment was not properly exercised, no error was committed in this respect.
Believing that the former opinion correctly determined all the matters, in controversy, the petition for a rehearing is denied. Affirmed : Rehearing Denied.